Title: Thomas Jefferson to Thomas Cooper, 22 January 1819
From: Jefferson, Thomas
To: Cooper, Thomas


          
            Th: Jefferson to Doctr Cooper
            Monticello
Jan. 22. 19.
          
          Mr Richardson had left us about an hour when I recieved information from Richmond that the University bill had passed our house of Representatives by a majority of between 50. and 100 votes on different votes. altho’ now certain of our establishment I will not write to you finally till the bill is finally past. there are but 2. votes against it in the Senate. as soon as past we shall have a meeting of our Visitors, and form the new plan of operations. in the mean time I will only say that we count upon you & in early spring, as I am sure I shall be authorised to write you a final letter to your mind. we have rented an excellent situation for you, opposite the College about 2. or 300 yards from it. I dare say you remarked & remember the house
          Mr Richardson on his way here got badly bit in the leg by a  he left us this morning for Richmond from whence he expects to get a passage to Philadelphia by water. but you will probably recieve this before you see him. Affectionate & friendly salutations.
        